              Case 1:19-cr-00651-LTS Document 462 Filed 01/25/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA                             :
                                                     :    CONSENT PRELIMINARY ORDER
                   - v. -                            :    OF FORFEITURE/
                                                     :    MONEY JUDGMENT
RAUL IONUT VIDRASAN,                                 :
  a/k/a “Michu,”                                     :    S3 19 Cr. 651 (LTS)
  a/k/a “The Boy,”                                   :
                                                     :
                 Defendant.                          :
                                                     :
----------------------------------                   x

         WHEREAS, on or about September 9, 2019,              RAUL IONUT VIDRASAN (the

“Defendant”), was charged in a three-count Superseding Indictment, S3 19 Cr. 651 (LTS) (the

“Indictment”), with conspiracy to commit access device fraud, in violation of Title 18, United

States Code, Section 1029(b)(2) (Count One); conspiracy to commit wire fraud and bank fraud, in

violation of Title 18, United States Code, Section 1349 (Count Two); and aggravated identity theft,

in violation of Title 18, United States Code, Sections 1028A(a)(1), 1028A(b), and 2 (Count Three);

         WHEREAS, the Indictment included a forfeiture allegation as to Count Two of the

Indictment, seeking forfeiture to the United States of any and all property constituting, or derived

from, directly or indirectly as a result of the commission of the offense charged in Count Two of

the Indictment, including but not limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of the offense charged in Count Two of the

Indictment that the Defendant personally obtained;

             WHEREAS, on or about January 25, 2021, the Defendant pled guilty to Count Two

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count Two of the Indictment and agreed to

forfeit to the


2020.11.02
              Case 1:19-cr-00651-LTS Document 462 Filed 01/25/21 Page 2 of 4

                                                                                            Page 2


United States, pursuant to Title 18, United States Code, Section 982(a)(2)(A), a sum of money

equal to $50,000 in United States currency, representing the amount of proceeds traceable to the

commission of the offense charged in Count Two of the Indictment that the Defendant personally

obtained;

         WHEREAS, the Defendant consents to the entry of a money judgment in the amount of

$50,000 in United States currency representing the amount of proceeds traceable to the offense

charged in Count Two of the Indictment that the Defendant personally obtained; and

         WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count Two of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, Elizabeth A. Hanft, Samuel P. Rothschild, and Robert B. Sobelman, of counsel, and the

Defendant, and his counsel, Aaron J. Mysliwiec, Esq., that:

                  1. As a result of the offense charged in Count Two of the Indictment, to which the

Defendant pled guilty, a money judgment in the amount of $50,000 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count Two of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

                  2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, RAUL

IONUT VIDRASAN, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.



2020.11.02
             Case 1:19-cr-00651-LTS Document 462 Filed 01/25/21 Page 3 of 4

                                                                                            Page 3


                 3. All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

                 4. The United States Marshals Service is authorized to deposit the payments on

the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title to

such forfeited property.

                 5. Pursuant to Title 21, United States Code, Section 853(p), the United States is

authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount of

the Money Judgment.

                 6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

                 7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

                 8. The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.




2020.11.02
              Case 1:19-cr-00651-LTS Document 462 Filed 01/25/21 Page 4 of 4


                                                                                      Page4


                  9 . The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

                                                 1 / 20 / 21
By:
         Elizabeth A. Hanft                      DATE
         Samuel P. Rothschild
         Robert B. Sobelman
         Assistant United States Attorneys
         One St. Andrew's Plaza
         New York, NY10007
         (212) 637-2334/2504/2616


RAUL !ONUT vfts�

By:                 (/
          Raul IonGt idrasan
                              �A                 ��
                                                   ;   h., �I
By:                                              0:fai
         Aaron J.Mysliwiec, q.
         Attorney for Defendant
         Miedel &Mysliwiec LLP
         80 Broad Street, Suite1900
         New York, NY10004
         (212) 616-3046



SO ORDERED:

  /s/ Laura Taylor Swain                                             1/25/2021
HONORABLE LAURA TAYLOR SWAIN                                         DATE
UNITED STATES DISTRICT JUDGE



 2020.11.02
